Mr. Justice Farmer delivered the opinion of the court: ■ This is an appeal from the judgment of the county court of Coles county overruling appellant’s objections to judgment for certain taxes levied for county purposes by the board of supervisors for the year 1906. Among the items levied by said board for county taxes for that year were the ■ following: “For unpaid claims, $20,000“for coal, light and water, $2000;” “for judiciary and boarding prisoners, $6000“for contingent, $6000.” The total amount of the taxes levied for those purposes and extended against appellant was $919.61. It objected to judgment being rendered for any part of said amount on the ground “that each of said amounts so levied were for more than one purpose, and that the amount for each purpose was not stated separately, as required by section 121 of chapter 120, Hurd’s Revised Statutes, wherefore the said county tax for said amounts as extended against your objector’s property was illegal and void.” The court sustained appellant’s objections to judgment for the taxes extended under the levies made “for coal, light and water,” “for judiciary and boarding prisoners” and “for contingent.” Appellant’s objection to judgment for taxes extended under the levy “for unpaid claims” was overruled and judgment entered for $527, the amount of the tax extended against the appellant under the levy made for “unpaid claims.” From that judgment this appeal is prosecuted. Section 121 of the Revenue code reads as follows: “The county board of the respective counties shall, annually, at the September session, determine the amounts of all taxes to be raised for county purposes, the aggregate amount of which shall not exceed the rate of seventy-five cents on the $100 valuation of property, except for payment of indebtedness existing at the adoption of the present State constitution, unless authorized by a vote of the people of the county. When for several purposes, the amount for each purpose shall be stated separately.” It is contended the levy of taxes “for unpaid claims” is not in compliance with the requirements of the statute; that when a tax is levied for several purposes the amount levied for each purpose must be stated separately. A very similar question was before us in People v. Cincinnati, Indianapolis and Western Railway Co. 224 Ill. 523. In that case the levy was “for payment of county claims, (janitor’s services, supplies, repairs, improvements and current expenses,) $12,000,” and it was there held that a levy for the payment of county claims would include claims of every kind which might be presented against the county, and that said levy was not aided by the statement in parenthesis, “janitor’s services, supplies, repairs, improvements and current expenses,” as this left it “indefinite as to how much is levied for the defraying of the expenses for each of said items and adds nothing to the general statement that the tax is levied for the payment of county claims.” A levy for the payment of “unpaid claims” is as indefinite and uncertain as a levy for the payment of “county claims.” A levy for the payment of “unpaid claims” is not the equivalent of a levy for the payment of claims already allowed and for which orders or warrants had been drawn. It as much included claims of every kind that might be presented against the county as did the levy for the payment of “county claims.” It is neither necessary nor practicable that each particular claim the tax is levied to pay shall be specifically stated, but as said in People v. Cincinnati, Indianapolis and Western Railway Co. supra, “it is the duty of the authorities levying a tax under a statute which requires the purpose for which it is levied to be stated, to specify the various purposes with reasonable certainty.” Cases holding that a grant of power to levy taxes must be strictly construed and the methods prescribed by the legislature substantially followed in order to make a tax levy legal will be found cited in Chicago, Burlington and Quincy Railroad Co. v. People, 213 Ill. 458. We are of opinion the court erred in overruling appellant’s objection to the tax levied “for unpaid claims” and rendering judgment against it for said tax. Appellee excepted to the ruling of the court in sustaining appellant’s objections to the taxes extended under the items “for coal, light and water,” “for judiciary and boarding prisoners,” “for contingent,” and denying judgment therefor, and has assigned cross-errors upon said ruling. The statute requires the taxes levied for each purpose to be stated separately, and this requirement is not complied with by the levying of one sum, to be distributed, when collected, among different classes of expenses, as the authorities may desire or determine. It was expressly held in People v. Cincinnati, Indianapolis and Western Railway Co. supra, that the levy of a lump sum for the payment of county claims, enumerating janitor services, supplies, repairs, improvements and current expenses, was invalid. The reason for requiring the amount for which each tax is levied to be stated separately was stated by the court in Chicago, Burlington and Quincy Railroad Co. v. People, supra, in the following language: “This requirement gives the tax-payer an opportunity to know for what purpose taxes are being levied and collected, and gives him an opportunity, if necessary, to prevent unjust levy and assessment. Taxes raised for county purposes include many different things, and these various amounts and purposes can be ascertained by the county board the same as they are ascertained by other taxing bodies.” We are also of opinion the item of $6000 levied “for contingent” is not in compliance with the requirements of the statute. It is not within the contemplation of the statute that the board of supervisors should levy large sums for taxes by the use of such indefinite term for uncertain purposes. If it is desired to provide a fund in anticipation of expenses not easily foreseen or determined, it may be that by some definite statement of anticipated expenses a proper levy for a reasonable amount could be made for that purpose, but it certainly cannot be that the levy of a lump sum of $6000 “for contingent” (expenses) is a compliance with the letter or spirit of the statute. People v. Illinois and Indiana Railroad Co. ante, p. 377; People v. Cleveland, Cincinnati, Chicago and St. Louis Railroad Co. ante, p. 209. In our opinion the court properly sustained appellant’s objections to the taxes levied “for coal, light and water,” “for judiciary and boarding prisoners” and “for contingent,” but erred in overruling its objection to the taxes levied “for unpaid claims.” The judgment, therefore, overruling said objection to said tax is reversed and the cause remanded, with directions to the county court to enter judgment sustaining appellant’s objection to the tax levied and extended against it “for unpaid claims.” Reversed in. part and remanded.